                  IN THE UNITED STATES DISTRICT COURT FOR
             THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

                                                         x
In re:                                                   :     Case No. 18-CV-7187
                                                         :
Application of SERVOTRONICS, INC.,                       :
                                                         :
for an Order Pursuant to 28 U.S.C. §1782                 :
to Take Discovery for Use in a Foreign                   :
Proceeding                                               :
                                                         x



                      MEMORANDUM OF LAW IN SUPPORT OF
                  THE EX PARTE APPLICATION OF SERVOTRONICS
                    FOR AN ORDER PURSUANT TO 28 U.S.C. § 1782
              TO TAKE DISCOVERY FOR USE IN A FOREIGN PROCEEDING

         This Memorandum of Law is submitted in support of the ex parte Application of

SERVOTRONICS, INC. (“SERVOTRONICS”) for an Order allowing it to serve a Subpoena Duces

Tecum upon The Boeing Company (“Boeing”) in order to collect documents and other materials that

may be used in an arbitration proceeding pending in London, England (“London Proceeding”), and

in which SERVOTRONICS is the Respondent, as more fully described below.

                               SUBJECT MATTER JURISDICTION

         Federal subject matter jurisdiction over this Application is established by 28 U.S.C. § 1331 in

conjunction with the statutory requirements of 28 U.S.C. § 1782. See United Company Rusal, PLC

v. Trafigura A.G., No. 3:11 MC 17, 2011 WL 1045532(D. Conn. March 16, 2011) (right to

discovery under Section 1782 is a right that exists solely pursuant to a federal statute and therefore

arises under federal law). 1


1
  The Rusal court observed that “every court that has expressed any view with regard to its
jurisdiction to entertain a section 1782 application remained notably silent on any requirement that
a basis, other than the federal statute itself, was necessary,” (citing In re Chevron Corp., 633 F.3d
153 (3d Cir. 2011); Bayer v. Betachem, Inc., 173 F.3d 188, 189-90 (3d Cir. 1999); In re Letters
                                                   1
                                       BACKGROUND

A.     The Underlying Incident

       The claims underlying the London Proceeding arise out of a January 16, 2016 aircraft

engine tail pipe fire that occurred in North Charleston, South Carolina. See Declaration of Akhil

Shah QC (“Shah Decl.”) submitted herewith, ¶¶ 8-11. 2 The Trent 1000 engine in question,

individually identified by its Manufacturer’s Serial Number (“S/N”) as S/N 10353 (the “Engine”),

was manufactured by Rolls-Royce and installed on the right side of a new Boeing 787-9

Dreamliner aircraft, individually identified as S/N ZB036 and United Kingdom Civil Aviation

Authority Registration Number (“R/N”) R/N G-VDIA (the “Aircraft”). The Aircraft had been sold

but not yet delivered to Virgin Atlantic Airlines (“VAA”).

       At the time of the fire, the Aircraft was undergoing Customer Demonstration and

Acceptance Flight Tests at Boeing’s “campus” adjacent to the Charleston International Airport.

       Applicant SERVOTRONICS manufactures aerospace component parts. Pursuant to a

Long-term Agreement (“LTA”) between Rolls-Royce and SERVOTRONICS, Applicant

manufactured and shipped a Metering Valve Servo Valve (“MVSV”), individually identified as

S/N 1230 and Part Number (“P/N”) 77879618 (and hereinafter generally referred to as the

“MVSV”), to Rolls-Royce in May 2015. The MVSV was installed in the Hydro-Mechanical Unit

(“HMU”) of the Engine which was installed on the Aircraft. During pre-delivery flights and ground

tests conducted by Boeing and Rolls-Royce personnel, due to a manufacturing error in the MVSV,

an unwanted wafer of metal became lodged in the MVSV affecting the fuel flow in the Engine. In



Rogatory from Local Court of Ludwigsburg, 154 F.R.D. 196, 199 (N.D. Ill. 1994); In re Letters
Rogatory from Supreme Court of Ontario, 661 F. Supp. 1168, 1169 (E.D. Mich. 1987)).
2
 A confidentiality agreement precludes attachment of the Notice of Arbitration and Response.
Applicant will submit them under seal if needed for adjudication.
                                               2
response, the flight and ground crews engaged in troubleshooting of the Engine, which caused a tail

pipe fire in the Engine. The fire resulted in damage to the Aircraft and Engine.

        Boeing sought compensation for all alleged resulting damages from Rolls-Royce. Rolls-

Royce and its insurers settled the claim without SERVOTRONICS’s participation and then

demanded indemnity from SERVOTRONICS, which rejected the demand.


B.      Arbitration

        According to Clause 27.4 of the LTA, if the parties cannot resolve any disputes by negotiation

or mediation:

        [T]he dispute shall be referred to and finally resolved by arbitration in Birmingham,
        England, under the rules of the Chartered Institute of Arbitrators, and these Rules are
        deemed to be incorporated by reference into this clause.

        Attempts to mediate and settle the dispute were not successful and on September 18, 2018

Rolls-Royce served a Notice of Arbitration upon SERVOTRONICS. In it, Rolls-Royce seeks

approximately $12.8 million from SERVOTRONICS on the alleged grounds that the defect in the

MVSV caused the tail pipe fire.

        In its Response, served on October 16, 2018, SERVOTRONICS denies all liability and

maintains, inter alia, that numerous improper, inadequate, and incorrect actions and failures to act

of Boeing and Rolls-Royce personnel constitute the legal cause of the damage and these acts and

failures to act are the intervening and superseding causes of the tail pipe fire.

        The parties have agreed to arbitration in London rather than Birmingham, England, as a matter

of convenience.




                                                    3
C.      Evidence Sought from Boeing

        After receiving the demand from Rolls-Royce for indemnification of all damage that Rolls-

Royce and its insurers paid to Boeing and for all damages that Rolls-Royce alleged it suffered directly,

SERVOTRONICS requested relevant documents and other materials from Rolls-Royce, including

documents likely to be within Boeing’s control, to prepare for mediation as mandated by the LTA.

The documents and other materials sought in this proceeding have not been provided.

        Through this Application, SERVOTRONICS requests information related to: (1) the sale and

delivery of the Aircraft and Engine, which is relevant, inter alia, both to Boeing’s legal liability for

damages to its customer and with respect to Boeing’s and Rolls-Royce’s legal liability to each other,

and therefore to the reasonableness of the settlement; (2) data readouts and recordings from the day

of the event and all witnesses’ statements, which are relevant to establishing their negligent acts,

omissions, and causation; and (3) documents pertaining to Boeing’s post-incident investigation,

which are also relevant to the issues of its negligence and causation. 3

        A proposed Subpoena with Requests is attached as Exhibit “A” to the Affidavit of Richard H.

Donohue (“Donohue Aff.”) submitted concurrently.


                                            ARGUMENT

A.      28 U.S.C. § 1782: In General

        28 U.S.C. § 1782(a) provides in relevant part (emphasis added):

        The district court of the district in which a person resides or is found may order
        him to give his testimony or statement or to produce a document or other thing for
        use in a proceeding in a foreign...tribunal. The order may be made...upon the

3
  SERVOTRONICS is seeking the depositions of at least three witnesses who participated in the
troubleshooting of the Engine and were at that time reportedly Boeing employees. They do not
appear to be officers, directors, or managing agents of Boeing and are not believed to reside within
100 miles of Chicago. Their testimony will be sought in separate Applications to Serve Subpoenas
issuing from the proper court.
                                                   4
       application of any interested person and may direct that the testimony or statement
       be given, or the document or other thing be produced, before a person appointed by
       the court... To the extent that the order does not prescribe otherwise, the testimony
       or statement shall be taken, and the document or other thing produced, in
       accordance with the Federal Rules of Civil Procedure. A person may not be
       compelled to give his testimony or statement or to produce a document or other
       thing in violation of any legally applicable privilege.

       A discovery application under 28 U.S.C. § 1782 presents two inquiries: first, whether the

district court is authorized to grant the request under Section 1782, and, if so, whether it should

exercise its discretion to do so. See Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241,

264 (2004); Kulzer v. Biomet, Inc., No. 3:09-MC-275 CAN, 2009 WL 364276, (N.D. Ind. Oct. 29,

2009). Once the need for discovery is demonstrated, the burden shifts to the opposing litigant to

demonstrate that allowing discovery sought, in whole or part, would disserve the statutory

objectives of 28 U.S.C. § 1782. Heraeus Kulzer, GmbH v. Biomet, Inc., 633 F.3d 591, 597 (7th

Cir. 2011); see also Fleishmann v. McDonald’s Corp., 466 F. Supp. 2d 1020, 1025-26 (N.D. Ill.

2006) (twin aims of Section 1782 are to provide efficient assistance to participants in international

litigation and to encourage foreign nations by example to provide reciprocal assistance).

       The portions italicized in the quoted text above pertain to “authorization.” Relevant to this

Application, they confer authority on this Court to grant this Application if:

       (1)     BOEING, from whom discovery is sought, “resides or is found” in this
               District;

       (2)     The discovery is for “use in a proceeding” in a “foreign tribunal”; and,

       (3)     SERVOTRONICS, the applicant, is an “interested person.”

See Fleischmann, 466 F. Supp. 2d at 1026 (although the court considered “use in a proceeding”

and “foreign tribunal” as separate elements for a total of four statutory requirements); accord

Kleimar N.V. v. Benxi Iron and Steel America, Ltd., No. 17-CV-01287, 2017 WL 3386115 (N.D.



                                                 5
Ill. Aug. 7, 2017).

       The further “discretionary” factors were identified by the U.S. Supreme Court as follows:

       (1)     Whether the party from whom discovery is sought is a participant in the
               foreign proceeding;

       (2)     The nature of the foreign tribunal, the character of the foreign proceedings,
               and the receptivity of relevant foreign authorities to U.S. federal court
               assistance;

       (3)     Whether the requests conceal an attempt to circumvent foreign proof-
               gathering practices; and,

       (4)     Whether the requests are unduly intrusive or burdensome.

Intel, 542 U.S. at 264-65.

       As discussed below, the statutory requirements are met and Applicant SERVOTRONICS

respectfully submits that the discretionary factors also weigh in favor of allowing service of the

Subpoena.


B.     This Application Satisfies the Statutory Requirements

       1.      Boeing “Resides or Is Found” in this District

       There are open questions concerning the scope of the “resides or is found” requirement—

for instance, whether long-arm “specific” jurisdiction standards may be applied—but there is no

question that a corporation “resides or is found” in a district where it is subject to “general”

personal jurisdiction because its corporate headquarters is located there. 4 See Bristol Myers Squibb




4
  The court in In re Sargeant, 278 F. Supp. 3d 814, 820-21 (S.D. N.Y. 2014) required “at least”
general jurisdiction to exist over a person to be subpoenaed, while the court in Australia & New
Zealand Banking Group v. APR Energy Holding suggested that service might be allowed if the
non-party’s activities in the forum were closely related to the discovery sought. 17-MC-00216,
2017 WL 3841874 (S.D.N.Y. Sept. 1, 2017), appeal withdrawn, 2018 WL 1611651 (2d Cir. March
2, 2018). In In re Edelman, 295 F.3d 171, 179 (2d Cir. 1990), the court was satisfied with in-state
service on foreign corporation.
                                                 6
Co. v. Superior Court, 137 S. Ct. 1773 (2017); BNSF Railway Co. v. Tyrrell, 137 S. Ct. 1549

(2017); Daimler A.G. v. Bauman, 571 U.S. 117, 138-39 (2014); Goodyear Dunlop Tires

Operations S.A. v. Brown, 564 U.S. 915, 919 (2011) (all holding that a corporation is “at home”

and amenable to jurisdiction in the state where it is incorporated and, if different, the place where

it maintains its principal place of business); see also Hertz Corp. v. Friend, 559 U.S. 77, 92-93

(2010) (a corporation’s principal place of business is where its corporate headquarters are located).

       Boeing’s international corporate headquarters is located within this District at 100 North

Riverside Plaza in Chicago and it therefore “resides and is found” in this District.


       2.      Discovery for “Use in a Proceeding” in a “Foreign Tribunal”

       The documents and materials SERVOTRONICS seeks from Boeing are highly relevant to

SERVOTRONICS’ defenses in the London Proceedings, in particular its contentions that the acts

and omissions of Boeing and Rolls-Royce constitute the legal cause of the damage to the Engine

and Aircraft as intervening and superseding causes of the fire, and to the reasonableness of the

Boeing/Rolls-Royce settlement. Such evidence will be admissible in the London Proceedings and

is not barred by any applicable law or the CIArb Rules. See Shah Decl., ¶¶ 11 & 18.

       The Seventh Circuit appellate court has not ruled that Section 1782 does not apply to private

arbitrations: it has expressed a relatively broad view of Section 1782, but has not definitively ruled

on the issue. See Heraeus Kulzer, 633 F.3d at 594-596 (reversing district court’s denial of Section

1782 application in connection to German proceedings); GEA Group AG v. Flex-N-Gate Corp.,

740 F.3d 411, 419 (7th Cir. 2014) (describing Section 1782’s relevance to foreign arbitration

proceedings as “uncertain”). The Seventh Circuit appellate court has avoided following the minority

of federal circuit courts which have held that a private arbitration does not qualify as a “proceeding




                                                  7
in a tribunal” for Section 1782 purposes. Id. 5

       While the most recent opinions on the subject in the Northern District of Illinois have

granted Section 1782 applications for private arbitrations, the Seventh Circuit Appellate Court has

not resolved apparent inconsistencies on this subject in the Seventh Circuit district court opinions.

Compare Kleimar v. Benxi Iron and Steel America, Ltd., No. 17-CV-01287, 2017 WL 3386115

(N.D. Ill. Aug. 7, 2017) (granting application) with In re Norfolk S. Corp. Arbitration, 626 F. Supp.

2d 882, 885 (N.D. Ill. 2009) (denying application); see also In re Winning (HK) Shipping Co. Ltd.,

No. 09-22659-MC, 2010 WL 1796579,*8 (S.D. Fla. Apr. 30, 2010); In re Roz Trading Ltd., 469

F. Supp. 2d 1221, 1228 (N.D. Ga. 2006) (all in general accord with Kleimar); but see In re TJAC

Waterloo, LLC, No. 3:16-MC-9-CAN, 2016 WL 1700001, *1-2 (N.D. Ind. 2016); In re Operadora

DB Mexico S.A., No. 6:09-CV-383, 2009 WL 2423138 (M.D. Fla. Aug. 4, 2009); La Comision

Ejecutiva Hidroelecctrica Del Rio Lempa v. El Paso Corp., 617 F. Supp. 2d 481, 483, 485 (S.D.

Tex. 2008), aff’d, 341 F. App’x 31 (5th Cir. 2009) (all in general accord with Norfolk); cf. GEA

Group AG v. Flex-N-Gate Corp., 740 F.3d 411, 419 (7th Cir. 2014) (describing Section 1782’s

relevance to foreign arbitration proceedings as “uncertain”); In re Finserve Group Ltd., No. 4:11-

MC-2044, 2011 WL 5024264, *7-8 (D.S.C. Oct. 20, 2011) (questioning Section 1782’s

applicability to arbitration but denying application without prejudice to further briefing).



5
  The Eleventh Circuit discerned a “functionality test” in Intel and asked whether the foreign body:
(1) acted as a first-instance decision maker and adjudicator; (2) permitted the gathering and
submission of evidence; (3) has authority to determine liability and impose penalties; and, (4)
issued decisions subject to judicial review. Consorcio Ecuatoriano de Telecomunicaciones S.A.
v. JAS Forwarding (USA), Inc. (“Consorcio I”), 685 F.3d 987, 994-95 (11th Cir. 2012). In
response to a petition for rehearing en banc, the court vacated the opinion but without rejecting
the functionality test factors: it acknowledged the record was insufficiently developed for detailed
review but further concluded the imminence of litigation made the dispute over arbitration largely
immaterial. See “Consorcio II,” 747 F.3d 1262 (11th Cir. 2014). Not all courts have recognized
the “functionality test.” See, e.g., In re Dubey, 949 F. Supp. 2d 990, 994 n. 3 (C.D. Cal. 2013).


                                                  8
       In the Intel decision, the Supreme Court noted, in discussing how Section 1782 has

broadened over the years, that Congress had defined “tribunal” as including “administrative and

arbitral tribunals.” See Intel, 542 U.S. at 248-49. 6 Congress introduced the word “tribunal” to

ensure that “assistance is not confined to proceedings before conventional courts,” but extends

also to “administrative and quasi-judicial proceedings.” Id. SERVOTRONICS furthermore agrees

with the court in Roz Trading that arbitration proceedings are before a “tribunal” under both the

widely accepted definition and “common usage” of that word.

       Many federal district courts, including the Northern District of Illinois, have approved

Section 1782 procedures in connection with arbitration when the arbitral decision is subject to

judicial review. See Kleimar, No. 17-CV-01287, 2017 WL 3386115, Slip Copy at 6. Any decision

in the London Proceeding will be subject to judicial review with respect to substantive jurisdiction

issues and “serious irregularities,” as mandated under the 1996 [U.K.] Arbitration Act. See Shah

Decl., ¶¶ 14-15. The district court opinion in Norfolk inferred a requirement for judicial review on

the “merits.” 626 F. Supp. 2d at 886. However, the Supreme Court did not prescribe any

“reviewability” requirement, and any such requirement would misconstrue the holding of the

Supreme Court in Intel.

       The arbitration in the London Proceedings more resemble a “tribunal” under Section 1782

than did the proceedings involved in the Supreme Court decision in Intel. The proceedings in Intel

were initiated before the Directorate-General for Competition of the Commission of the European



6
  As discussed in Intel, before Section 1782 was enacted, judicial assistance was limited to
proceedings where a foreign state had a direct interest. Section 1782 dispensed of this requirement
when it was enacted in 1948 and allowed depositions in order to assist “pending civil actions” in
foreign countries. “Pending civil actions” was replaced the next year with “pending judicial
proceedings,” and in 1964 depositions and other discovery were allowed in connection
“proceedings”—pending or not—“in a foreign or international tribunal.” A final 1996 amendment
referenced criminal investigations. See generally Intel, 542 U.S. at 248-49.
                                                 9
Communities (“D-G Commission”)—a body dissenting Justice Breyer described as closer to a

“prosecuting attorney” than a “tribunal,” as he understood the D-G Commission did not

“adjudicate adversary proceedings on the basis of proofs and argument.” 542 U.S. at 246, 270.

Intel itself, opposing its competitor’s Application for discovery, had argued Section 1782 was

inapplicable because no “adjudicative proceeding” was “currently or even imminently on the

Commission’s agenda.” Id. at 258. The Supreme Court disagreed. The Supreme Court recognized

that the ever-broadening Section 1782 did not require a “current or imminent” proceeding, and

here “a dispositive ruling by the Commission, reviewable by the European courts, [was] within

reasonable contemplation,” and the evidence sought was for “use” in such a proceeding. Id. at

259.

       In short, the D-G Commission possibly was not a “tribunal,” but its decision would be

reviewed by one. Here, the London Proceedings will take place before a “tribunal” itself, acting

as a court in the first instance, gathering and reviewing evidence and briefs submitted by the parties

and then making its adjudication—an adjudication which in any event will be subject to judicial

review for substantive jurisdiction and serious irregularities. See Shah Decl., ¶¶ 11-15.

       This Application accordingly satisfies the requirement that the discovery be “for use in a

proceeding in a foreign tribunal.” See Fleischmann, 466 F. Supp. 2d at 1030 (documents

discoverable under relevance standards of FRCP discovery rules satisfy “for use in” requirement

of Section 1782).



       3.      “Interested Person”

       SERVOTRONICS is an “interested party” for purposes of Section 1782 because it is the

Respondent party in the foreign arbitration. Intel, 542 U.S. at 256-57; In re Procter & Gamble,



                                                 10
334 F. Supp. 2d 1112, 1113 (E.D. Wis. 2004). All of the statutory requirements of Section 1782

are satisfied in this case.


C.      The Additional Discretionary Factors Weigh in Favor of Discovery

        The     discretionary   factors   equally    support   SERVOTRONICS’          Application.

SERVOTRONICS accordingly and respectfully requests that this Court exercise its discretion in

granting this ex parte Application allowing service of the Subpoena.


        1.      Boeing Is Not a Party to the Arbitration

        Boeing is not a party to the English arbitration, and is therefore outside the power of the

arbitrator(s) to compel production. “[W]hen the person from whom discovery is sought is a

participant in the foreign proceeding...the need for § 1782(a) generally is not as apparent as it

ordinarily is when evidence is sought from a nonparticipant in the matter arising abroad.” Intel,

542 U.S. at 264; accord Fleischmann, 466 F. Supp. 2d at 1030-31. As noted previously,

SERVOTRONICS had requested the production of documents, on a voluntary basis, from Rolls-

Royce, in order to bring the indemnification dispute to an end via mediation. As part of these

efforts, SERVOTRONICS assisted Rolls-Royce in its efforts to obtain documents from Boeing,

but ultimately, SERVOTRONICS did not receive the necessary documents from either Rolls-

Royce or Boeing.

        Because Rolls-Royce has initiated arbitration proceedings, SERVOTRONICS now seeks

the assistance of this District Court through this Application for the information necessary to its

defense in the London Proceedings, where SERVOTRONICS will show that the claimed damages

were proximately caused by Boeing and Rolls-Royce.


        2.      The Nature of the Foreign Tribunal, Character of Foreign Proceedings,

                                                11
               and Receptivity of Foreign Authorities

       As explained in the preceding section, arbitration under the CIArb Rules is akin to

proceedings in a court of first instance. The parties submit the equivalent of pleadings, trial briefs,

evidence, and if necessary participate in a hearing. District courts have granted Section 1782

applications where discovery is sought for use in such plenary proceedings—including some

arbitration proceedings, as discussed above—and evidence collected pursuant to U.S. discovery is

readily admissible in English arbitration proceedings under CIArb Rules and English law. See

Shah Decl., ¶¶ 14-15.         Moreover, as the arbitration proceedings have just begun—

SERVOTRONICS’ English counsel estimates, based on his experience, that the hearing will not

take place until July 2019 at the earliest. The parties have exchanged “pleadings” (the Notice and

Response) in September-October 2018. The “trial briefs” (Statements of Claim and Defense) will

not be due for months. The full arbitral panel has not been appointed.

       3.      The Application Is Not an Attempt to Circumvent Foreign Proof-
               Gathering Practices

       SERVOTRONICS submits this Application for the production of documents in the interest

of efficiency and to prepare its defense in a timely manner,. The CIArb Rules contemplate that

the parties will engage in discovery and allow for the submission of documentary evidence. see

Shah Decl. ¶14, No judicial or arbitral authority in the U.K. has rejected any effort by Applicant to

obtain the requested documents and other materials. Id., ¶ 22.

       Accordingly, the third discretionary Intel factor is met.




                                                  12
       4.      The Discovery Sought Is Not Unduly Intrusive or Burdensome.

       SERVOTRONIC’S requests are limited to discrete issues and specific documents, or

portions thereof. The requests are narrowly tailored to obtain information regarding the actions

taken by Boeing employees in troubleshooting its own aircraft, the investigation Boeing conducted

following the Engine fire in the Aircraft on Boeing’s premises. All of these requests are relevant

and material to SERVOTRONICS’S defense of causation and/or the reasonableness of the

settlement. See generally In re IKB Deutsche Industriebank AG, No. 09-cv-7852, 2010 WL

1526070 (N.D. Ill. Apr. 8, 2010) Most if not all pertain to documents Boeing has admitted having

in its possession or control.

       It is respectfully submitted that there is nothing unfair or improper in granting this ex parte

Application as Boeing will have all available rights under Fed. R. Civ. P. 45(c), and rules

applicable to discovery in general (including rules available to protect any information that is

proprietary or privileged), when responding to the Subpoena. See, e.g., In re Heraeus Kulzer

GmbH, No. 3:09-CV-530, 2011 WL 1003588 (N.D. Ill. Mar. 16, 2011) (proceedings following

remand from Seventh Circuit).

                                         CONCLUSION

       Based upon the foregoing, the Application should be granted and this Court should issue

an Order directing SERVOTRONICS to serve the proffered Subpoena.


Dated: Chicago, Illinois
       October 26, 2018

                                              DONOHUE BROWN MATHEWSON &
                                              SMYTH LLC and CONDON & FORSYTH LLP

                                              By: Michael H. Adler
                                                  Michael Adler, one of the attorneys
                                                  for Applicant SERVOTRONICS, INC.

                                                 13
Richard H. Donohue
(ARDC #3124238)
Michael H. Adler
(ARDC #6320198)
140 South Dearborn, Suite 800
Chicago, IL 60603
Tel: (312) 422-0900
Fax: (312) 422-0909

       - and –

CONDON & FORSYTH LLP
Stephen R. Stegich, Esq.
Times Square Tower
7 Times Square
New York, New York 10036
Tel: (212) 490-9100
Fax: (212) 370-4453

Attorneys for Applicant
SERVOTRONICS, INC.




  14
